Reese, Ch. J.
The real estate involved in this action is the north-east ■ quarter of section five, in township number twenty-seven north, of range eight east of the 6th principal meridian. Defendant in error claims title by warranty deed from 'Thomas L. Griffey, dated April 2, 1884, and for the consideration, expressed in the deed, of $3,351.60. With these ■ exceptions the case is similar to Kennard v. Griffey, ante p. 174. It is submitted upon the same briefs, and was argued in connection with that case. The finding and judgment • of the district court were in favor of Dibble, defendant in • error, generally; and plaintiffs in error, who were plaintiffs below, allege error in this court.
The record is quite voluminous and not indexed, and we have found it difficult to classify the evidence and analyze those parts which bear upon the controlling features of the case. So far as we are able to discover, there is no evidence which materially differs from that of the previous case, excepting the conveyance from Griffey to defendant in error. So far as is shown by the record, the cases were *180tried separately, and in the case now under consideration the district court must have found that Griffey was an innocent purchaser from Parmelee, and therefore received, and would convey a good title, notwithstanding the deed from Parmelee to Kennard was on record at the time of the conveyance to defendant in error. As stated in the prior case, we think there is sufficient evidence to sustain this finding, for Griffey testified positively that he had no knowledge whatever of the agreement between Parmelee and Kennard, either before or at the time of his purchase from Parmelee.
The judgment of the district court is affirmed.
Judgment affirmed.
The other judges concur.